    Case 18-23979-GLT               Doc 127-1 Filed 02/26/19 Entered 02/26/19 15:25:23                       Desc BNC
                                     PDF Notice: Notice Recipients Page 1 of 1
                                                      Notice Recipients
District/Off: 0315−2                        User: mgut                             Date Created: 2/26/2019
Case: 18−23979−GLT                          Form ID: pdf900                        Total: 4


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee         ustpregion03.pi.ecf@usdoj.gov
aty         Donald R. Calaiaro          dcalaiaro@c−vlaw.com
aty         Larry E. Wahlquist          larry.e.wahlquist@usdoj.gov
                                                                                                             TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Lawson Nursing Home, Inc.     540 Coal Valley Road #2             Jefferson Hills, PA 15025
                                                                                                             TOTAL: 1
